DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Claims 1-32 are currently pending and are under consideration in this Office Action.

Priority
This present application is a continuation (CON) of 16/178,419 that was filed on 11/01/2018.  16/178,419 is a CON of 16/112,362 filed on 08/24/2018.  16/112,362 is a CON of 15/387,083 filed on 12/21/2016.  15/387,083 is a CON of 14/214,048 filed on 03/14/2014.  14/214,048 claims priority to four (4) provisional applications, which are 61/798,772 that was filed on 03/15/2013, 61/861,374 that was filed on 08/01/2013, 61/911,354 that was filed on 12/03/2013, and 61/949,786 that was filed on 03/07/2014.  Therefore, this application has an effective filing date of 03/15/2013 for prior art searches.

Information Disclosure Statement
The information disclosure statements (IDSs) that were filed on 01/21/2022 have been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate (i.e. it was cited twice (2)); (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pg. 66, line 17). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, and 8 of U.S. Patent No. 10,076,523 B2 (referred hereinafter as Strum et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1-7 and the method of claims 1-4, 6, and 8 of Strum et al. have similar method step and used a compound with similar structural features.
17/181,638
US 10,076,523 B2
1. A method for treating retinoblastoma (Rb )-positive cancer in a human comprising orally administering to the human an effective amount of a selective CDK4/6 inhibitor compound of structure 
    PNG
    media_image1.png
    199
    351
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt thereof, wherein the compound is administered to the human at least once a day for 24 or more continuous days.
1. A method for treating retinoblastoma (Rb)-positive breast cancer in a host comprising administering an effective
amount of a compound to a host in need thereof, wherein the compound is
    PNG
    media_image2.png
    207
    336
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, and wherein the compound is administered to the host at least once a day for 28 or more continuous days.

2. The method of claim 1, wherein the host is a human.

3. The method of claim 2, wherein the compound is administered orally.
7. The method of claim 1, further comprising administering to the human at least one additional chemotherapeutic agents.
4. The method of claim 2, further comprising administering to the host at least one additional chemotherapeutic
agent during the treatment regimen.
2. The method of claim 1, wherein the compound is administered to the human at least once a day for 28 or more continuous days.
8. The method of claim 2, wherein the compound is administered once a day.
3. The method of claim 1, wherein the compound is administered to the human at least once a day for 35 or more continuous days.
6. The method of claim 1, wherein the compound is administered at least once a day for 35 or more continuous days.


While Strum et al. do not explicitly claim the dosing regimen as recited by instant claims 1 and 4-6, Strum et al. do claim the dosing regimen of once a day, at least once a day for 28 or more continuous days, and at least once a day for 35 or more continuous days.  These claimed dosing regimens overlap the claimed dosing regimen as recited by instant claims 1 and 4-6.  As recognized by MPEP § 2144.05(I):
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Therefore, the examined claims would be obvious over the claims of U.S. Patent No. US 10,076,523 B2.

Claims 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-12, and 14 of U.S. Patent No. 10,076,523 B2 (referred hereinafter as Strum et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 15-22; and the method of claims 1-4, 6, 8-12, and 14 of Strum et al. have similar method step and used a compound with similar structural features.

17/181,638
US 10,076,523 B2
15. A method for treating estrogen-receptor positive, HER2-negative advanced breast cancer in a human comprising orally administering to the human an effective amount of a selective CDK4/6 inhibitor compound of structure 
    PNG
    media_image1.png
    199
    351
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt thereof, wherein the compound is administered to the human twice a day for 24 or more continuous days.
1. A method for treating retinoblastoma (Rb)-positive breast cancer in a host comprising administering an effective
amount of a compound to a host in need thereof, wherein the compound is
    PNG
    media_image2.png
    207
    336
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, and wherein the compound is administered to the host at least once a day for 28 or more continuous days.

2. The method of claim 1, wherein the host is a human.

14. The method of claim 2, wherein the Rb-positive breast cancer is estrogen receptor positive, HER2-negative advanced breast cancer.
16. The method of claim 15, wherein the compound is administered to the human twice a day for 28 continuous days.
3. The method of claim 2, wherein the compound is administered orally.

8. The method of claim 2, wherein the compound is administered once a day.
17. The method of claim 15, wherein the compound is administered to the human twice a day for 35 continuous days.
6. The method of claim 1, wherein the compound is administered at least once a day for 35 or more continuous days.
18. The method of claim 15, further comprising administering to the human at least one additional chemotherapeutic agent.
4. The method of claim 2, further comprising administering to the host at least one additional chemotherapeutic agent during the treatment regimen.
19. The method of claim 18, wherein the additional chemotherapeutic agent is tamoxifen.
9. The method of claim 4, wherein the additional chemotherapeutic agent is tamoxifen.
20. The method of claim 18, wherein the additional chemotherapeutic agent is letrozole.
10. The method of claim 4, wherein the additional chemotherapeutic agent is letrozole.
21. The method of claim 18, wherein the additional chemotherapeutic agent is anastrozole.
11. The method of claim 4, wherein the additional chemotherapeutic agent is anastrozole.
22. The method of claim 18, wherein the additional chemotherapeutic agent is toremifene.
12. The method of claim 4, wherein the additional chemotherapeutic agent is toremifene.


While Strum et al. do not explicitly claim the dosing regimen as recited by instant claims 15-17, Strum et al. do claim the dosing regimen of once a day, at least once a day for 28 or more continuous days, and at least once a day for 35 or more continuous days.  These claimed dosing regimens overlap the claimed dosing regimen as recited by instant claims 15-17.  As recognized by MPEP § 2144.05(I):
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Consequently, the examined claims would be obvious over the claims of U.S. Patent No. US 10,076,523 B2.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,434,104 B2 (referred hereinafter as Strum et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1-7 and the method of claims 1-4 of Strum et al. have similar method step and used a compound with similar structural features.

17/181,638
US 10,434,104 B2
1. A method for treating retinoblastoma (Rb )-positive cancer in a human comprising orally administering to the human an effective amount of a selective CDK4/6 inhibitor compound of structure 
    PNG
    media_image1.png
    199
    351
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt thereof, wherein the compound is administered to the human at least once a day for 24 or more continuous days.
1. A method of treating a human with estrogen-receptor positive breast cancer comprising administering to the
human an effective amount of a selective cyclin dependent kinase 4/6 (CDK4/6) inhibitor of the formula:
    PNG
    media_image2.png
    207
    336
    media_image2.png
    Greyscale
 and administering to the human an effective amount of goserelin.
7. The method of claim 1, further comprising administering to the human at least one additional chemotherapeutic agents.
2. The method of claim 1, wherein the estrogen-receptor positive breast cancer is HER2-negative.
2. The method of claim 1, wherein the compound is administered to the human at least once a day for 28 or more continuous days.
3. The method of claim 1, wherein the CDK4/6 inhibitor is administered orally.

4. The method of claim 1, wherein the CDK4/6 inhibitor is administered at least once a day for 28 or more continuous days.


While Strum et al. do not explicitly claim the dosing regimen as recited by instant claims 1 and 3-6, Strum et al. do claim the dosing regimen of at least once a day for 28 or more continuous days.  This claimed dosing regimen overlap the claimed dosing regimen as recited by instant claims 1 and 3-6.  As recognized by MPEP § 2144.05(I):
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Therefore, the examined claims would be obvious over the claims of U.S. Patent No. US 10,434,104 B2.

Claims 15-18 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,434,104 B2 (referred hereinafter as Strum et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 15-18 and 23; and the method of claims 1-5 of Strum et al. have similar method step and used a compound with similar structural features.

17/181,638
US 10,434,104 B2
15. A method for treating estrogen-receptor positive, HER2-negative advanced breast cancer in a human comprising orally administering to the human an effective amount of a selective CDK4/6 inhibitor compound of structure 
    PNG
    media_image1.png
    199
    351
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt thereof, wherein the compound is administered to the human twice a day for 24 or more continuous days.
1. A method of treating a human with estrogen-receptor positive breast cancer comprising administering to the
human an effective amount of a selective cyclin dependent kinase 4/6 (CDK4/6) inhibitor of the formula:
    PNG
    media_image2.png
    207
    336
    media_image2.png
    Greyscale
 and administering to the human an effective amount of goserelin.
18. The method of claim 15, further comprising administering to the human at least one additional chemotherapeutic agent.
2. The method of claim 1, wherein the estrogen-receptor positive breast cancer is HER2-negative.
23. The method of claim 18, wherein the additional chemotherapeutic agent is goserelin.
3. The method of claim 1, wherein the CDK4/6 inhibitor is administered orally.
16. The method of claim 15, wherein the compound is administered to the human twice a day for 28 continuous days.
4. The method of claim 1, wherein the CDK4/6 inhibitor is administered at least once a day for 28 or more continuous days.

5. The method of claim 4, wherein the CDK4/6 inhibitor is administered twice a day.


While Strum et al. do not explicitly claim the dosing regimen as recited by instant claims 15-17, Strum et al. do claim the dosing regimen of at least once a day for 28 or more continuous days and twice a day.  These claimed dosing regimens overlap the claimed dosing regimen as recited by instant claims 15-17.  As recognized by MPEP § 2144.05(I):
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Therefore, the examined claims would be obvious over the claims of U.S. Patent No. US 10,434,104 B2.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The following is a statement of reasons for the indication of allowable subject matter:

The instant claims 8-14 are allowable for the reason that the cited prior arts do not teach or fairly suggest the presently claimed treatment methodology as recited by instant claim 8.

The instant claims 24-32 are allowable for the reason that the cited prior arts do not teach or fairly suggest the presently claimed treatment methodology as recited by instant claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020